         Case 3:19-cv-01494-RS Document 83 Filed 10/15/20 Page 1 of 2



 1   VICTOR JIH, State Bar No. 186515              Stephen M. Doniger (SBN 179314)
     WILSON SONSINI GOODRICH & ROSATI              stephen@donigerlawfirm.com
 2   Professional Corporation                      Scott Alan Burroughs (SBN 235718)
     633 West Fifth Street, Ste. 1550              scott@donigerlawfirm.com
 3   Los Angeles, CA 90071-2027                    Trevor W. Barrett (SBN 287174)
     Telephone: (323) 210-2900                     tbarrett@donigerlawfirm.com
 4   Facsimile: (866) 974-7329                     Justin M. Gomes (SBN 301793)
     Email: vjih@wsgr.com                          jgomes@donigerlawfirm.com
 5                                                 David R. Shein (SBN 230870)
     JAMIE Y. OTTO, State Bar No. 295099           david@donigerlawfirm.com
 6   WILSON SONSINI GOODRICH & ROSATI              DONIGER / BURROUGHS
     Professional Corporation                      603 Rose Avenue
 7   650 Page Mill Road                            Venice, CA 90291
     Palo Alto, CA 94304-1050                      Telephone: (310) 590-1820
 8   Telephone: (650) 493-9300
     Facsimile: (650) 565-5100                     Attorneys for Plaintiff
 9   Email: jotto@wsgr.com                         DIANE BLACKMAN

10   Attorneys for Defendant
     TEESPRING, INC.
11

12                              UNITED STATES DISTRICT COURT

13                             NORTHERN DISTRICT OF CALIFORNIA

14                                 SAN FRANCISCO DIVISION

15

16   DIANE BLACKMAN,                            CASE NO.: 3:19-cv-01494-RS (SK)

17                Plaintiff,                    STIPULATION OF DISMISSAL WITH
                                                PREJUDICE AND ORDER
18         v.

19   TEESPRING, INC., et al.,

20                Defendants.

21

22

23

24

25

26

27

28

     STIPULATION OF DISMISSAL WITH                            Case No. 3:19-cv-01494-RS
     PREJUDICE
         Case 3:19-cv-01494-RS Document 83 Filed 10/15/20 Page 2 of 2



 1          Plaintiff Diane Blackman, by and through her attorneys of record, and Defendant

 2   Teespring, Inc., by and through its attorneys of record, hereby notify the Court that the parties

 3   have settled this matter. Consequently, pursuant to Rule 41 (a)(1)(A)(ii), the parties stipulate and

 4   agree that the above-entitled action be dismissed with prejudice, with the Court maintaining

 5   jurisdiction over the parties to this action in connection with the enforcement of the settlement

 6   agreement between the parties, and with each party to bear its own costs and attorney fees and

 7   that a judgment of dismissal with prejudice be entered in the above-captioned action pursuant to

 8   this stipulation of dismissal with prejudice.

 9          WHEREFORE the parties pray for an Order from the Court dismissing this action with

10   prejudice.

11

12   Dated: October 15, 2020                            /s/ Jamie Y. Otto
                                                        Jamie Y. Otto
13                                                      WILSON SONSINI GOODRICH & ROSATI
14                                                      Attorneys for Defendant
                                                        TEESPRING, INC.
15

16   Dated: October 15, 2020                            /s/ David R. Shein
                                                        David R. Shein
17                                                      DONIGER / BURROUGHS
18
                                                        Attorneys for Plaintiff
19                                                      DIANE BLACKMAN
20

21

22   PURSUANT TO STIPULATION, IT IS SO ORDERED.
23

24
     Dated: 10/15/2020
25                                                      RICHARD SEEBORG
                                                        United States District Judge
26

27

28

     STIPULATION OF DISMISSAL WITH                     -1-                 Case No. 3:19-cv-01494-RS
     PREJUDICE
